       Case 1:21-mj-00011-SAB Document 14 Filed 03/23/21 Page 1 of 3


1    HEATHER E. WILLIAMS (SBN 122664)
     Federal Defender
2    JAYA C. GUPTA (SBN 312138)
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, California 93721
4    Telephone: (559) 487-5561
     Facsimile: (559) 487-5950
5
     Attorneys for Defendant
6    VICTOR LEONARDO GARIBAY
7
8                                 IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                         Case No. 1:21-mj-00011-SAB
12                   Plaintiff,                        UNOPPOSED MOTION TO MODIFY
                                                       CONDITIONS OR PRETRIAL RELEASE;
13          v.                                         ORDER
14    VICTOR LEONARDO GARIBAY,
15                   Defendant.
16
17          Defendant Victor Leonardo Garibay hereby moves this Court for a modification of his

18   conditions of release, originally ordered on March 1, 2021, so that he may travel without location

19   monitoring to and from the Eastern District of Oklahoma (the “Charging District”) for the

20   purposes of attending in-person court hearings. ECF No. 8. Neither the Government nor the

21   Pretrial Services Office oppose this Motion.

22          Mr. Garibay appeared in court for an initial appearance pursuant to a superseding

23   indictment out of the Charging District on February 22, 2021. ECF No. 2. After holding a

24   detention hearing, this Court ordered Mr. Garibay’s release subject to conditions, including that

25   his travel be restricted to the Eastern District of California and the Charging District for court-

26   ordered purposes only unless otherwise approved in advanced by the Pretrial Services Office

27   (Condition (c)), and he be subject to and comply with the requirements of location monitoring

28   (Condition (q). ECF No. 8.
       Case 1:21-mj-00011-SAB Document 14 Filed 03/23/21 Page 2 of 3


1           By minute order, the Charging District has ordered to appear in person for an arraignment
2    scheduled for March 25, 2021 at 2:00 p.m. See United States v. Garibay, No. 6:20-cr-00032-
3    RAW, ECF No. 117 (E.D. Okla.).
4           On March 22, 2021, Renee Basurto of the Pretrial Services Office emailed undersigned
5    counsel requesting that she get a court order permitting Mr. Garibay to travel without location
6    monitoring to and from the Charging District for the purpose of attending his in-person court
7    appearance. See Exhibit A (Email Correspondence). Officer Basurto said that Mr. Garibay had
8    been compliant with his location monitoring requirements while on pretrial release. Id.
9           Accordingly, and as it appears that Mr. Garibay will need to travel to and from the
10   Charging District for in-person court appearances, Mr. Garibay now respectfully requests that
11   this Court modify his conditions of release to permit him to travel without location monitoring
12   from the Eastern District of California to the Charging District and vice versa for the purposes of
13   attending all in-person court appearances.1 In advance of his travel, Mr. Garibay will notify the
14   Pretrial Services Office regarding the details of his method of transportation and all overnight
15   accommodations. Mr. Garibay will also report as directed by the Pretrial Services Office in the
16   Charging District upon his arrival in the Charging District. Given the above, neither the
17   Government nor the Pretrial Services Office oppose the modification.
18                                                 Respectfully submitted,
19
                                                   HEATHER E. WILLIAMS
20                                                 Federal Defender
21   DATED: March 23, 2021                 By:     /s/ Jaya Gupta
                                                   JAYA C. GUPTA
22                                                 Assistant Federal Defender
                                                   Attorney for Defendant
23                                                 VICTOR LEONARDO GARIBAY
24
25
26
            1
               Mr. Garibay’s location monitoring device will remain on his person; he, however, will
27   not be monitored while travelling to, while in, and from the Charging District. Once Mr. Garibay
28   returns to the Eastern District of California, his location monitoring will resume.

                                                      2
       Case 1:21-mj-00011-SAB Document 14 Filed 03/23/21 Page 3 of 3


1                                                  ORDER
2             For the reasons stated in Defendant Victor Leonardo Garibay’s Unopposed Motion to
3    Modify Conditions of Pretrial Release, and because neither the Government nor the Pretrial
4    Services Office oppose the modification, the Court finds that there is good cause to modify Mr.
5    Garibay’s conditions of release, and that the conditions, as modified, continue to reasonably
6    assure his appearance in Court and the safety of the community.
7             Therefore, the Court ORDERS that Mr. Garibay be released on all prior court-imposed
8    conditions of pretrial release, with the following modifications:
9             1. Mr. Garibay is permitted to travel without location monitoring from the Eastern
10               District of California to the Eastern District of Oklahoma for the purposes of
11               attending all in-person court appearances. Mr. Garibay’s travel once he arrives in the
12               Eastern District of Oklahoma will be limited to attending court appearances and other
13               court-ordered obligations, attorney visits, obtaining sustenance, getting medical
14               attention, and other essential activities (as defined in Condition (q)) as pre-approved
15               by the Pretrial Services Office. Location monitoring will resume upon Mr. Garibay’s
16               return to the Eastern District of California following in-court appearances in the
17               Eastern District of Oklahoma, and the location monitoring condition shall otherwise
18               remain in full force and effect except as modified herein.
19            2. In advance of his travel, Mr. Garibay will notify the Pretrial Services Office in the
20               Eastern District of California regarding the details of his method of transportation and
21               all overnight accommodations.
22            3. Upon his arrival in the Eastern District of Oklahoma, Mr. Garibay will report as
23               directed by the Pretrial Services Office in the Eastern District of Oklahoma.
24
25   IT IS SO ORDERED.
26
     Dated:     March 23, 2021
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       3
